


EXHIBIT 10.18






FOURTH AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) dated as of
October 22, 2014, among USG CORPORATION, a Delaware corporation (the “U.S.
Borrower”), CGC INC., a New Brunswick corporation (the “Canadian Borrower”), the
other LOAN PARTIES party hereto, the LENDERS and ISSUING BANKS party hereto,
JPMORGAN CHASE BANK, N.A., as administrative agent under the Third Amended and
Restated Credit Agreement dated as of December 21, 2010, among the U.S.
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), and Bank of America, N.A. and
Wells Fargo Bank, National Association, as co-syndication agents (as amended by
Amendment No. 1 dated as of April 17, 2014, and as further amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
administrative agent (the “Canadian Agent”).


WHEREAS the U.S. Borrower has requested, and the undersigned Lenders (such term
and each other capitalized term used but not defined in these recitals having
the meaning assigned to such term in Section 1 hereof) and the Administrative
Agent have agreed, upon the terms and subject to the conditions set forth herein
and in the Restated Credit Agreement (as defined below), that (a) the Existing
Credit Agreement will be amended and restated as provided herein, (b) the
Guarantee Agreement dated as of January 7, 2009 (as amended by Amendment No. 1
dated as of April 17, 2014, and as further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Guarantee Agreement”), among
the U.S. Borrower, the subsidiaries of the U.S. Borrower identified therein and
the Administrative Agent, will be amended and restated as provided herein, (c)
the Pledge and Security Agreement dated as of January 7, 2009 (as amended by
Amendment No. 1 dated as of April 17, 2014, and as further amended, supplemented
or otherwise modified prior to the date hereof, the “Existing U.S. Security
Agreement”; the Existing U.S. Security Agreement, together with the Existing
Guarantee Agreement, the “Existing Loan Documents”), among the U.S. Borrower,
the subsidiaries of the U.S. Borrower identified therein and the Administrative
Agent, will be amended as provided herein and (d) the Loan Parties will reaffirm
their respective obligations (including, without limitation, the grant of a
security interest in their respective Collateral) under the Collateral Documents
and the Existing Guarantee Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Restated Credit
Agreement referred to below (except as otherwise expressly set forth herein).
SECTION 2. Restatement Effective Date. (a)  The transactions provided for in
Section 3 hereof shall be consummated at a closing to be held on the Restatement
Effective Date at the offices of Cravath, Swaine & Moore LLP, or at such other
time and place as the parties hereto shall agree upon.


(b) The “Restatement Effective Date” shall be specified by the U.S. Borrower,
and shall be a date not later than October 22, 2014, as of which date all the
conditions set forth or referred to in Section 6 hereof shall have been
satisfied.




--------------------------------------------------------------------------------






SECTION 3. Amendment and Restatement of the Existing Credit Agreement. (a)
Effective as of the Restatement Effective Date, the Existing Credit Agreement is
hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Restated Credit Agreement”).


(b) The aggregate amount of all Letters of Credit outstanding under the Existing
Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement and from and after such date,
the terms of the Restated Credit Agreement will govern the rights of the
Administrative Agent, the Lenders and the Issuing Banks with respect thereto.


(c) As of the Restatement Effective Date and after giving effect to the
transactions set forth in the Master Assignment Agreement dated as of the date
hereof among the U.S. Borrower, the Lenders party thereto and the Administrative
Agent, (i) the Revolving Commitments (as such term is defined in the Existing
Credit Agreement) shall be automatically increased from $400,000,000 to
$450,000,000 and (ii) immediately following the Revolving Commitment increase
referenced in clause (i) of this paragraph (c), each Lender party hereto shall
be deemed to have assigned that portion of its interests, rights and obligations
with respect to the Revolving Commitments of such Lender outstanding under the
Restated Credit Agreement on the Restatement Effective Date (all such interests,
rights and obligations to be referred to herein as the “Assigned Interests”), or
shall be deemed to have assumed a portion of the Assigned Interests so assigned
pursuant to this clause (ii), in accordance with Section 9.04 of the Restated
Credit Agreement such that, upon given effect to such assignment and assumption,
each such Lender holds Revolving Commitments (and a pro rata share of the
interests in respect of Letters of Credit) in an amount equal to that set forth
on Schedule 2.01 of the Restated Credit Agreement opposite such Lender’s name,
provided that the Administrative Agent and the Lenders hereby waive the minimum
assignment requirements, the recordation fee requirement and the requirement to
execute a separate Assignment and Assumption, in each case set forth in Section
9.04(b)(ii) of the Restated Credit Agreement in respect of such assignments and
assumptions. Without limiting the generality of the foregoing, each Lender party
hereto hereby makes the representations and warranties required to be made under
paragraphs 1.1 and 1.2, respectively, of Annex I to Exhibit A to the Restated
Credit Agreement by an Assignor and Assignee (in each case, as defined in such
Exhibit A) with respect to the Assigned Interests being assigned or assumed by
such Lender hereunder, as the case may be. The U.S. Borrower hereby consents to
each such assignment and assumption.


SECTION 4. Amendment and Restatement of the Existing Guarantee Agreement.
Effective as of the Restatement Effective Date, the Existing Guarantee Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit B
hereto (the “Restated Guarantee Agreement”). As of the Restatement Effective
Date, the Canadian Borrower, by execution of this Agreement, shall become a
party to the Restated Guarantee Agreement.


SECTION 5. Amendment of the Existing U.S. Security Agreement. (a) Effective as
of the Restatement Effective Date, the Existing U.S. Security Agreement is
hereby amended to read in its entirety as set forth in Exhibit C hereto (the
Existing U.S. Security Agreement, as so amended, the “Amended U.S. Security
Agreement”).


(b) From and after the Restatement Effective Date, it is hereby acknowledged and
agreed that the Released Loan Parties (as defined below) which were parties to
the Existing U.S. Security Agreement are hereby released from all obligations
and liabilities under the Existing U.S. Security Agreement and shall no longer
be deemed Grantors or Loan Parties under and pursuant to the Existing U.S.
Security Agreement or any other Loan Document.




--------------------------------------------------------------------------------






SECTION 6. Conditions. The consummation of the transactions set forth in
Sections 3, 4 and 5 hereof shall be subject to the satisfaction of the following
conditions precedent:


(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received (i) from the U.S. Borrower, the Canadian Borrower, each other Loan
Party listed on the signature pages hereto, each Lender (as such term is defined
in the Existing Credit Agreement), each other Lender that will have a Revolving
Commitment on the Restatement Effective Date, the Administrative Agent, each
Issuing Bank, the Swingline Lender and the Canadian Agent, a counterpart of this
Agreement signed on behalf of such party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page) that such party has signed a
counterpart of this Agreement), (ii) from (A) each of the Canadian Collateral
Parties and the Administrative Agent, a counterpart to the Canadian Security
Agreement signed on behalf of such party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page) that such party has signed a
counterpart of such agreement) and (B) the Canadian Borrower and the
Administrative Agent, a counterpart to a Canadian Hypothec with respect to the
assets of the Canadian Borrower located in the Province of Quebec signed on
behalf of such party (or written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page) that such party has signed a
counterpart of such agreement) (provided that such delivery shall not be a
condition precedent to the Restatement Effective Date, but shall be required to
be accomplished not later than 30 days after the Restatement Effective Date (or
such later date as agreed by the Administrative Agent, in its sole discretion)),
(iii) from each of the Collateral Parties party thereto and the Administrative
Agent, solely to the extent not previously delivered in connection with the
Existing Credit Agreement, a counterpart to each Deposit Account Control
Agreement required by the terms of the Amended U.S. Security Agreement or the
Canadian Security Agreement (provided that, if the Collateral Parties have used
commercially reasonable efforts to procure and deliver, but shall nevertheless
be unable to deliver, any such Deposit Account Control Agreement, then such
delivery shall not be a condition precedent to the Restatement Effective Date,
but shall be required to be accomplished not later than 90 days after the
Restatement Effective Date (or such later date as agreed by the Administrative
Agent, in its sole discretion)) and (iv) a favorable written opinion (addressed
to the Administrative Agent, the Canadian Agent, the Issuing Banks and the
Lenders and dated the Restatement Effective Date) of each of (A) Jones Day, New
York counsel for the Borrowers and the other Loan Parties, (B) Fasken Martineau,
Canadian counsel for the Borrowers and the other Loan Parties and (C) local
counsel in each jurisdiction where a Loan Party is organized (other than any
such jurisdiction covered by the opinions given pursuant to the immediately
preceding clauses (A) and (B)), in each case in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Loan Parties, the Loan Documents or the Restatement Transactions as the
Administrative Agent shall reasonably request.


(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement (or, in lieu thereof, a certification to the effect that such
constating documents have




--------------------------------------------------------------------------------




not been amended or otherwise modified since December 21, 2010), and (ii) to the
extent that such concept is applicable in the relevant jurisdiction, a good
standing certificate for each Loan Party from its jurisdiction of organization
(and, to the extent that such good standing certificate is not dated as of the
Restatement Effective Date, a bring-down good standing certificate dated as of
the Restatement Effective Date).


(c) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer or treasurer of the U.S.
Borrower and dated the Restatement Effective Date, (i) stating that, as of the
Restatement Effective Date and after giving effect to the Restatement
Transactions, no Default or Event of Default has occurred and is continuing and
(ii) stating that the representations and warranties contained in the Loan
Documents that are qualified by materiality are true and correct and the
representations and warranties contained in the Loan Documents that are not so
qualified are true and correct in all material respects, in each case on and as
of such date with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (or true and correct in all material respects, as the case may be) as of
such earlier date.


(d) Fees. The Administrative Agent (or, if required by the relevant Loan
Document or other written agreement relating to any document, the applicable
Arranger, Lender or Affiliate thereof) shall have received all fees and other
amounts due and payable by any Loan Party on or prior to the Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel), in each case, required to be reimbursed or paid by any Loan Party
under any Loan Document or any other written agreement relating to any Loan
Document entered into by the Borrower and the Administrative Agent (or by the
applicable Arranger, Lender or Affiliate thereof, as the case may be). In
addition, the U.S. Borrower shall have paid to the Administrative Agent, for the
account of the Administrative Agent, the Issuing Bank and the Lenders, all
unpaid fees, interest and other amounts that have accrued under the Existing
Credit Agreement prior to the Restatement Effective Date.


(e) Existing Canadian Facility. Prior to or substantially concurrently with the
initial funding of the Loans on the Restatement Effective Date, (i) all
commitments under the Existing Canadian Facility shall have been terminated,
(ii) all loans, interest and other amounts accrued or owing thereunder shall
have been repaid in full (or, in the case of letters of credit outstanding
thereunder, fully cash collateralized) and (iii) all guarantees and Liens (other
than with respect to such cash collateral) granted in respect thereof shall have
been released and the terms and conditions of any such release shall be
satisfactory to the Administrative Agent. The Administrative Agent shall have
received a payoff and release letter with respect to the Existing Canadian
Facility in form and substance reasonably satisfactory to the Administrative
Agent.


(f) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a completed Perfection Certificate, dated the Restatement Effective
Date, together with all attachments contemplated thereby and (ii) the results of
a recent lien search in the jurisdictions requested by the Administrative Agent
based on the Perfection Certificate, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
of the Restated Credit Agreement or discharged on or prior to the Restatement
Effective Date pursuant to a pay-off letter or other documentation reasonably
satisfactory to the Administrative Agent.






--------------------------------------------------------------------------------




(g) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated as of the Restatement Effective Date that
calculates the Borrowing Base as of September 30, 2014.


(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and Personal Property Security Act (Canada)
filing) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior to
and superior in right to any other Person (other than with respect to Liens
expressly permitted by clauses (b) through (d), (f) and (k) of Section 6.02 of
the Restated Credit Agreement), shall be in proper form for filing, registration
or recordation.


(i) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13 of the
Restated Credit Agreement.


(j) Compliance With Laws. The U.S. Borrower, the Canadian Borrower and their
respective Material Subsidiaries shall be in compliance with all applicable
foreign and U.S. Federal, State and local laws and regulations, including all
applicable environmental laws and regulations, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. All necessary material governmental and material
third party approvals in connection with this Agreement, the Restated Credit
Agreement and the credit facility contemplated thereby shall have been obtained
and shall be in effect.


(k) No Litigation. Other than as disclosed to the Lenders prior to the
Restatement Effective Date or as set forth in the U.S. Borrower’s public filings
with the SEC, there shall be no litigation, administrative proceedings or
governmental investigation that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.


(l) Insurance. The Administrative Agent shall have received evidence that the
insurance required by Section 5.06 of the Restated Credit Agreement is in
effect.


SECTION 7. Reaffirmation. (a) Each of the Loan Parties party hereto hereby
consents to this Agreement and the transactions contemplated thereby and, except
with respect to any such party that was a party to the Existing Loan Documents
but is not a party to the restated and/or amended Loan Documents (and shall
cease to be a Loan Party thereunder (the “Released Loan Parties”)), hereby
confirms its guarantees, pledges, grants of security interests and other
agreements, as applicable, under each of the Existing Guarantee Agreement (as
amended and restated hereby) and the Collateral Documents (in each case, as
amended hereby) (collectively, the “Reaffirmed Agreements” and each, a
“Reaffirmed Agreement”) to which it is party and agrees that, notwithstanding
the effectiveness of this Agreement and the consummation of the transactions
contemplated hereby (including, without limitation, the amendment and
restatement of the Existing Credit Agreement), such guarantees, pledges, grants
of security interests and other agreements of such Loan Parties (other than the
Released Loan Parties) shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties under the Restated Credit
Agreement. Each of the Loan Parties party hereto further agrees to take any
action that may be required under any applicable law or that is reasonably
requested by the Administrative Agent to




--------------------------------------------------------------------------------




ensure compliance by the Borrowers with Section 5.10 of the Restated Credit
Agreement and hereby reaffirms its obligations under each similar provision of
each Reaffirmed Agreement to which it is a party.


(b) Each of the Loan Parties party hereto hereby confirms and agrees that the
Revolving Loans, the Letters of Credit, the Swingline Loans and the Overadvances
(in each case, if any) have constituted and, other than with respect to the
Released Loan Parties, continue to constitute Obligations (or any word of like
import) under the Reaffirmed Agreements.


(c) From and after the Restatement Effective Date, it is hereby acknowledged and
agreed that the Released Loan Parties are hereby released from all obligations
and liabilities under the Existing Loan Documents and shall no longer be deemed
Grantors, Guarantors or Loan Parties under and pursuant to the Existing Loan
Documents, the Reaffirmed Agreements or any other Loan Document.


SECTION 8. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof that, when taken together, bear the signatures of
the U.S. Borrower, the Canadian Borrower, each other Loan Party listed on the
signature pages hereto (including each of the Released Loan Parties), each
Lender (as such term is defined in the Existing Credit Agreement), each other
Lender that will have a Revolving Commitment on the Restatement Effective Date,
the Administrative Agent, each Issuing Bank, the Swingline Lender and the
Canadian Agent shall have been received by the Administrative Agent. This
Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by each of the parties hereto. This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Agreement.


SECTION 9. No Novation. Until this Agreement becomes effective in accordance
with its terms and the Restatement Effective Date shall have occurred, the
Existing Credit Agreement and the Existing Guarantee Agreement shall remain in
full force and effect and shall not be affected hereby. On and after the
Restatement Effective Date, (a) all obligations of the U.S. Borrower under the
Existing Credit Agreement shall become obligations of the U.S. Borrower under
the Restated Credit Agreement and the provisions of the Existing Credit
Agreement shall be superseded by the provisions of the Restated Credit Agreement
and (b) all obligations of the Loan Parties (other than the Released Loan
Parties) under the Existing Guarantee Agreement shall become obligations of the
Loan Parties under the Restated Guarantee Agreement and the provisions of the
Existing Guarantee Agreement shall be superseded by the provisions of the
Restated Guarantee Agreement.


Without limiting the generality of the foregoing, this Agreement shall not
extinguish the Loans outstanding under the Existing Credit Agreement or any
other obligations for the payment of money outstanding under the Existing Credit
Agreement or, other than with respect to the Released Loan Parties, release the
Liens granted under or the priority of any Collateral Document or any security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the Loans outstanding under the Existing Credit Agreement or any
other obligations for the payment of money outstanding under the Existing Credit
Agreement, in each case which shall remain outstanding on and after the
Restatement Effective Date as modified hereby. Nothing implied herein (other
than the provisions that apply to Released Loan Parties) shall be construed as a
release or other discharge of the U.S. Borrower or any Subsidiary thereof under
any Loan Document from any of its obligations and liabilities as the “Borrower”,
a “Grantor” or a “Guarantor” under the Existing Credit Agreement or the Loan
Documents. Notwithstanding any provision of this Agreement, the provisions of
Sections 2.15, 2.16, 2.17 and 9.03 of




--------------------------------------------------------------------------------




the Existing Credit Agreement as in effect immediately prior to the Restatement
Effective Date will continue to be effective as to all matters arising out of or
in any way related to facts or events existing or occurring prior to the
Restatement Effective Date.


On and after the Restatement Effective Date, any reference in the Loan Documents
to (a) the Existing Credit Agreement shall mean the Restated Credit Agreement,
(b) the Existing Guarantee Agreement shall mean the Restated Guarantee Agreement
and (c) the Existing U.S. Security Agreement shall mean the Amended U.S.
Security Agreement.


SECTION 10. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.


SECTION 11. Applicable Law; Waiver of Jury Trial. (A)  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.


[Remainder of page intentionally left blank]






























--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
USG CORPORATION
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer
 
 
 
 
 
CGC INC.
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Vice President, Finance
 
 
 
 
 
UNITED STATES GYPSUM COMPANY
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer
 
 
 
 
 
USG INTERIORS, LLC
 
By: UNITED STATES GYPSUM COMPANY, as its Sole Member
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer
 
 
 
 















--------------------------------------------------------------------------------




                    
 
L&W SUPPLY CORPORATION
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer
 
 
 
 
 
CALIFORNIA WHOLESALE MATERIAL SUPPLY, LLC
 
By: L&W SUPPLY CORPORATION, as its Sole Member
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer
 
 
 
 
 
LIVONIA BUILDING MATERIALS, LLC
 
By: L&W SUPPLY CORPORATION, as its Sole Member
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer
 
 
 
 
 
USG FOREIGN INVESTMENTS, LTD. (as a Released Loan Party)
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer
 
 
 
 



























--------------------------------------------------------------------------------




                    
 
OTSEGO PAPER, INC.
 
 
 
By:__/s/ Kenneth R. Banas_______________
 
Name: Kenneth R. Banas
 
Title: Treasurer









                


































































--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.,
 
Individually and as Administrative Agent, Issuing Bank and Swingline Lender
 
 
 
By:__/s/ Peter S. Predun_______________
 
Name: Peter S. Predun
 
Title: Executive Director
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent
 
 
 
By:__/s/ Peter S. Predun________________
 
Name: Peter S. Predun
 
Title: Executive Director
 
 
 
 
 
BANK OF AMERICA, N.A.,
 
Individually and as Issuing Bank
 
 
 
By:__/s/ Michael Fine___________________
 
Name: Michael Fine
 
Title: Senior Vice President
 
 
 
 
 
BANK OF AMERICA, N.A. (acting through its Canada Branch)
 
 
 
By:__/s/ Sylwia Durkiewicz_______________
 
Name: Sylwia Durkiewicz
 
Title: Vice President
 
 
 
 







--------------------------------------------------------------------------------






 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
Wells Fargo Bank, National Association
 
Name of Institution
 
 
 
 
 
By:__/s/ Megan E. Entow___________
 
Name: Megan E. Entow
 
Title: Vice President











































     
     














--------------------------------------------------------------------------------








 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
Citibank, N.A., as a Lender
 
Name of Institution
 
 
 
 
 
By:__/s/ Thomas M. Halsch__________
 
Name: Thomas M. Halsch
 
Title: Vice President











     
     












































--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
Goldman Sachs Bank USA
 
Name of Institution
 
 
 
 
 
By:__/s/ Rebecca Kratz___________
 
Name: Rebecca Kratz
 
Title: Authorized Signatory













     
     














































--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
U.S. Bank, National Association
 
Name of Institution
 
 
 
 
 
By:__/s/ Deborah Saffie___________
 
Name: Deborah Saffie
 
Title: Vice President













     
     














































--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
Royal Bank of Canada
 
Name of Institution
 
 
 
 
 
By:__/s/ Raja Khanna______________
 
Name: Raja Khanna
 
Title: Authorized Signatory















     
     
































--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
The Northern Trust Company
 
Name of Institution
 
 
 
 
 
By:__/s/ Steve Ryan_________________
 
Name: Steve Ryan
 
Title: Senior Vice President













 
     






































--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
TD Bank N.A.
 
Name of Institution
 
 
 
 
 
By:__/s/ Cyntra A. Trani___________
 
Name: Cyntra A. Trani
 
Title: Senior Vice President









     
     












































--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
Sun Trust Bank
 
Name of Institution
 
 
 
 
 
By:__/s/ Amanda Watkins___________
 
Name: Amanda Watkins
 
Title: Director











     
     










































--------------------------------------------------------------------------------




 
SIGNATURE PAGE TO THE FOURTH AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF
OCTOBER 22, 2014, AMONG USG CORPORATION, CGC INC., THE LOAN PARTIES PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, ISSUING BANK AND SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, AS CANADIAN ADMINISTRATIVE AGENT
 
 
 
HSBC Bank USA, N.A.
 
Name of Institution
 
 
 
 
 
By:__/s/ Robert F. Mello___________
 
Name: Robert F. Mello
 
Title: SVP













     
     




